Name: Council Decision 2012/322/CFSP of 20Ã June 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/45 COUNCIL DECISION 2012/322/CFSP of 20 June 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP concerning restrictive measures against Syria (1). (2) It is necessary to further develop the application of Article 1(3)(b) and Article 1a(2)(b) of Decision 2011/782/CFSP. (3) Decision 2011/782/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/782/CFSP is hereby amended as follows: (1) Article 1(3)(b) is replaced by the following: (b) provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraphs 1 and 2, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Syria.; (2) Article 1a(2)(b) is replaced by the following: (b) financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Syria.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 June 2012. For the Council The President N. WAMMEN (1) OJ L 319, 2.12.2011, p. 56.